ORDER ON REHEARING
The State of Indiana is not, under the Eleventh Amendment, a proper defendant and is hereby dismissed.
The opinion of the court issued October 23, 1992, 977 F.2d 1207; is hereby modified as provided in this order.
On page 3 of the opinion, 14 lines from the top, delete the parenthetical reading:
(the State of Indiana and state officials)
On further consideration of the petition for rehearing with suggestion for rehearing en banc, no judge in active service has requested a vote thereon and all of the judges on the original panel have voted to deny rehearing. Accordingly,
IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby, DENIED.